DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/775,001 filed on 8/23/21 with effective filing date 3/25/2014. Claims 1, 3-8, 10-16, 18-19 & 21-22 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-8, 10-16, 18-19 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane US 2012/0162228 and Rveeendran US 2009/0323809. 
Per claims 1, 15-16 & 22, Yamane discloses a method of generating a media file encapsulating one or more encoded images, the method comprising: obtaining identification information for each of media items (para: 55, e.g. tiles), at least one of the media items being corresponding to image data of (para: 55, e.g. the image obtained by compressing the original one at a magnification ratio of 1/2 includes a group of two tiles down by two across or four tiles; the image obtained by compressing the original one at a magnification ratio of 1/2.sup.2 includes a tile). 
	Yamane fails to explicitly disclose obtaining item reference information which represents, by using the obtained identification information, a reference from a first media item to a second media item, and generating the media file including the obtained identification information of each of the media items and the obtained item reference information, wherein the item reference information includes reference type information. 
Rveeendran however in the same field of endeavor teaches obtaining item reference information which represents, by using the obtained identification information, a reference from a first media item to a second media item (para: 83, e.g. tile identification module 40 may identify one or more sets of tiles of video frames of the sequence of video frames (146); tile identification module 40 may identify tiles within an I-frame such that one part of the I-frame could "reference" another part or tile/fragment of the same 1 -frame), and generating the media file including the obtained identification information of each of the media items and the obtained item reference information (para: 33, e.g. encoder 16 encodes the pre-processed video data, thereby creating encoded video data; after encoder 16 encodes the pre-processed video data, encoding device 4 may do a wide variety of things with the encoded video data), wherein the item reference information includes reference type information (para: 61, e.g. reference fragments may include fewer bits than complete video frames, reference buffer 48 may be smaller than if reference buffer 48 had to store complete video frames).


Per claims 3, 10, 18 & 21, Rveeendran further teaches the method according to claim 1, wherein the  reference type information indicating a relationship between the first media item and the second media item (para: 83, e.g. tile identification module 40 may identify one or more sets of tiles of video frames of the sequence of video frames (146); tile identification module 40 may identify tiles within an I-frame such that one part of the I-frame could "reference" another part or tile/fragment of the same 1 -frame).
Per claims 4 & 11, Rveeendran further teaches the method according to claim 1, wherein the item reference information represents a reference from two or more media items to one media item (para: 83, e.g. tile identification module 40 may identify tiles within an I-frame such that one part of the I-frame could "reference" another part or tile/fragment of the same 1 -frame).
Per claims 5 & 12, Rveeendran further teaches the method according to claim 1, wherein the item reference information represents a reference from one media item to two or more media items (para: 83, e.g. tile identification module 40 may identify tiles within an I-frame such that one part of the I-frame could "reference" another part or tile/fragment of the same 1 -frame).
	The motivation to combine is same as claim 1.
Per claims 6 & 13, Yamane further discloses the method according to claim 2, wherein the reference type information represents a type including at least one of ‘tbas’, ‘tile’, ‘cdsc’, ‘init’, and ‘hvcl (para: 55, e.g. the assignment of a unique ID to each of the tiles as described above allows for each tile to be uniquely specified with its tile ID).
Per claims 7 & 14, Rveeendran further teaches the method according to claim 1, wherein the item reference information for the first media item includes reference count information indicating the number of media items which are referenced by the first media item (para: 83, e.g. tile identification module 40 may identify one or more sets of tiles of video frames of the sequence of video frames (146); tile identification module 40 may identify tiles within an I-frame such that one part of the I-frame could "reference" another part or tile/fragment of the same 1 -frame).
	The motivation to combine is same as claim 1.
Per claims 8 & 19, Yamane discloses a device for generating a media file based on one or more images, the device comprising: obtain means for obtaining both of (i) identification information for each of media items, at least one of the media items being corresponding to at least one spatial tile of the one or more images (para: 55, e.g. the image obtained by compressing the original one at a magnification ratio of 1/2 includes a group of two tiles down by two across or four tiles; the image obtained by compressing the original one at a magnification ratio of 1/2.sup.2 includes a tile). 
Yamane fails to explicitly disclose (ii) item reference information which represents, by using the obtained identification information, a reference from a first media item to a second media item, and output means for output the media file including the obtained identification information of each of the media items and the obtained item reference information, wherein the item reference information includes reference type information. 
Rveeendran however in the same field of endeavor teaches (ii) item reference information which represents, by using the obtained identification information, a reference from a first media item to a second media item (para: 83, e.g. tile identification module 40 may identify one or more sets of tiles of video frames of the sequence of video frames (146); tile identification module 40 may identify tiles within an I-frame such that one part of the I-frame could "reference" another part or tile/fragment of the same 1 -frame), and output means for output the media file including the obtained (para: 33, e.g. encoder 16 encodes the pre-processed video data, thereby creating encoded video data; after encoder 16 encodes the pre-processed video data, encoding device 4 may do a wide variety of things with the encoded video data), wherein the item reference information includes reference type information (para: 61, e.g. reference fragments may include fewer bits than complete video frames, reference buffer 48 may be smaller than if reference buffer 48 had to store complete video frames).
	Therefore, in view of disclosures by Rveeendran, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Yamane and Rveeendran in order to predict image tiles using the a few reference tiles identified in the I-frame. 

Response to Arguments
6.	Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. 
	Applicant assert on page 7, for claim 1, Yamane and Rveeendran fails to disclose obtaining item reference information which represents, by using the obtained identification information, a reference from a first media item to a second media item, and generating the media file including the obtained identification information of each of the media items and the obtained item reference information, wherein the item reference information includes reference type information.
	Examiner respectfully disagrees and respectfully suggests the claim limitations to be furthure clarified. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saeki et al. US 6,067,400, e.g. a multimedia optical disc comprising a data area for storing at least one object that has sub-picture data and moving picture data. 
Lu et al. US 2012/0137122 A1, e.g. a data file decryption method, a decryption device and a data broadcasting system are disclosed, which are applied to a data broadcasting service.
Maze et al. US 2018/0007407 A1, e.g. a method of encapsulating an encoded bitstream representing one or more images, the encapsulated bitstream comprising a data part and a metadata part.

                                                                                                                                                                                                  Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485